Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 7, line 1: “of claim 10” has been deleted and replaced with “of claim 1”.
The purpose of this amendment is to correct an obvious typographical error as there has never been a claim 10 present in the claim set. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
As a threshold matter, Applicant has rewritten the claims such that they are consonant with the original restriction requirement of the parent Applicant (14/755,472), as such the safe harbor provision of 35 USC §121 is once again applicable and the Double Patenting rejections have been withdrawn.
As to prior art. Applicant has recognized a specific and unexpected synergy between the mounting standoff structures and the insulation block having a dielectric constant as claimed, specifically improved signal isolation. The Examiner has prior cited many commercial sensor technologies and US patent references which incorporate these structures. However, they do not incorporate them exactly in the manner claimed and there is no proof that it would have been merely an obvious matter of optimization or design choice to arrive at the claimed invention based on Applicant’s presented unexpected results (see Figs. 3-6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOODY A LEE JR whose telephone number is (571)272-1051.  The examiner can normally be reached on Monday - Friday 0800-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WOODY A LEE JR/Primary Examiner, Art Unit 3745